Citation Nr: 0702250	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  05-05 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include anxiety and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from January 1976 to December 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified via videoconference at a Board 
hearing in October 2006.


FINDING OF FACT

A psychiatric disability, to include anxiety and depression, 
was not manifested during the veteran's active duty service 
or for many years after separation from service, nor is a 
psychiatric disability, to include anxiety and depression, 
otherwise related to such service.


CONCLUSION OF LAW

A psychiatric disability, to include anxiety and depression, 
was not incurred or aggravated during the veteran's active 
duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006) redefined VA's 
duties to notify and assist the veteran in the development of 
a claim.  VA regulations implementing the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, the VCAA notice requirements 
may be satisfied if any errors in the timing or content of 
the notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 
Vet. App. at 121.

In this case, in a June 2004 letter, the RO provided timely 
notice to the veteran regarding what information and evidence 
is needed to substantiate service connection claims, as well 
as specifying what information and evidence must be submitted 
by him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claim.

The Board notes that the letters from the RO did not advise 
the veteran of the information and evidence necessary to 
establish disability ratings and effective dates as to the 
service connection claim on appeal.  However, in light of the 
denial of the claim on appeal, any question as to the proper 
disability rating or effective date to be assigned is 
rendered moot.  Moreover, it is pertinent to note that the 
evidence does not show, nor does the veteran or his 
representative contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  See Mayfield, supra (due process concerns with 
respect to VCAA notice must be pled with specificity).

Additionally, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
his claims.  The record includes service medical records and 
VA treatment records.  The Board notes that the veteran has 
not been examined in relation to his service connection claim 
for a psychiatric disability; however, in the instant case, 
the Board finds that a VA examination is not necessary to 
adjudicate this claim.  The veteran's service medical 
records, including his November 1978 discharge examination 
report, are entirely devoid of reference to any psychiatric 
symptoms or diagnosis.  Moreover, the November 1978 discharge 
examination report shows that the veteran denied depression 
or excessive worry and nervous trouble of any sort.  
Additionally, there is no evidence of any psychiatric 
disability until approximately 2003, almost twenty five years 
after the veteran's discharge from active duty service.  In 
light of the complete lack of evidence of any in-service 
complaints for the claimed condition and the lack of evidence 
of continuity of symptomatology for almost twenty five years 
after discharge from active duty service, the Board finds 
that a VA examination would not serve to substantiate the 
claim.  As such, the Board finds that the record as it stands 
now includes sufficient medical evidence to decide the claim 
at hand and that the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claim.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran's service medical records are devoid of reference 
to complaints or diagnosis of any psychiatric illness or 
disease.  The Board acknowledges the veteran's October 2006 
Board hearing testimony that he did drugs in service in order 
to fit in and that he has never been the same since.  The 
Board also acknowledges that the veteran's June 1978 service 
medical records show diagnoses of improper use of cocaine, 
cannabis sative, and psychostimulents.  However, the Board 
notes that not only is there no record of any psychiatric 
complaints or diagnosis during active duty service, the 
veteran himself denied any depression, excessive worry, and 
nervous trouble of any sort on his November 1978 discharge 
examination report and stated that "I don't have anything 
wrong with my health and I don't recall of anything bothering 
me."  Moreover, the Board notes that the veteran's post-
service medical records fail to document any treatment for a 
psychiatric disability until 2003, almost 25 years after the 
veteran's discharge from active duty service.  In light of 
the complete lack of objective evidence of any in-service 
disease, event or injury, the lack of evidence of continuity 
of symptomatology for almost 25 years after discharge from 
active duty service, and the lack of objective evidence 
suggesting a link between the veteran's current psychiatric 
complaints and his active duty service, entitlement to 
service connection for a psychiatric disability is not 
warranted.


In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to service connection for a psychiatric 
disability, to include anxiety and depression, is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


